DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-10, and 13-14 are rejected under35 U.S.C. 103 as being unpatentable over Look et al. (USPGPub 2015/0327875) in view of Ross et al. (USPGPub 2016/0058614).

Re Claim 1, Look discloses a system (10) for aspirating thrombus (Look Abstract; Figs. 1- 3), comprising an aspiration catheter comprising: an elongate shaft (16) configured for placement within a blood vessel of a subject (Look Claim 21); a supply lumen (36) and an aspiration lumen (38) each extending within the shaft (16) (Look Fig. 3), the supply lumen (36) having a proximal end and a distal end, and the aspiration lumen (38) having a proximal end and an open distal end (Look Fig. 1); and an opening (42) at or near the distal end of the supply lumen (36), the opening (42) configured to allow the injection of pressurized fluid into the 
	Look further discloses a pressure sensor (58) configured to be in fluid communication with the aspiration lumen (38) of the aspiration catheter and to output a signal indicative of measured pressure (Look ¶ 0050); an activation interface (6) (Look ¶ 0049), wherein the activation interface (6) is further configured to activate or deactivate a pump (26) and wherein the pump (26) is configured to pump pressurized fluid through the supply lumen (36) of the aspiration catheter (Look ¶ 0050); wherein an output signal of the pressure sensor (58) is configured to activate or deactivate the pump (26) (Look ¶ 0050).
	However, Look does not disclose a tubing compressor configured to externally engage the tubing of the tubing set at a location between the proximal end of the tubing set and the distal end of the tubing set; and an activation interface configured to activate the tubing compressor to contact an external portion of the tubing to externally compress and internally occlude the tubing at the location between the proximal end of the tubing set and the distal end of the tubing set. Ross discloses a tissue removal system (100) (Ross Fig. 1) comprising an aspiration catheter (104) and a tubing compressor (1506, 1556) (Ross Figs 7A and 7B) wherein the tubing compressor (1506, 1556) is configured to externally engage the tubing of the tubing set (144) at a location between the proximal end of the tubing set (the proximal end 136) and the distal end of the tubing set (open distal end 132) (Ross ¶ 0037, 0053); and an activation 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the system of Look to comprise a tubing compressor configured to externally engage the tubing of the tubing set at a location between the proximal end of the tubing set and the distal end of the tubing set; and an activation interface configured to activate the tubing compressor to contact an external portion of the tubing to externally compress and internally occlude the tubing at the location between the proximal end of the tubing set and the distal end of the tubing set as disclosed by Ross, the configuration for maintaining the aspiration catheter in a fluid tight manner from the activation interface.

Re Claim 3, Look in view of Ross disclose all of the limitations of Claim 1. Look fails to disclose wherein the activation interface is further configured to activate the tubing compressor to release its compression of the tubing at the location between the proximal end of the tubing set and the distal end of the tubing set. Ross discloses wherein the activation interface (112) is further configured to activate the tubing compressor (1506, 1556) to release its compression of the tubing of tubing set (144) at the location between the proximal end of the tubing set (the proximal end 136) and the distal end of the tubing set open distal end 132) 

Re Claim 7, Look in view of Ross disclose all of the limitations of Claim 1. Look also discloses the system comprising the pump (26) (Look ¶ 0049-0050).

Re Claim 8, Look in view of Ross disclose all of the limitations of Claim 1. Look discloses wherein the pressure sensor (58) is carried by the tubing set (14, 56) between the proximal end of the tubing set and the distal end of the tubing set (Look Figs. 1-3).

Re Claim 9, Look in view of Ross disclose all of the limitations of Claim 1. Look discloses an activation interface (6) (Look ¶ 0049) wherein the activation interface (6) is configured for placement and operation within a non-sterile field (Look ¶ 0050).

Re Claim 10, Look in view of Ross disclose all of the limitations of Claim 1. Look fails to disclose an activation interface is a foot pedal. Ross discloses the activation interface (112) 

Re Claim 13, Look in view of Ross disclose all of the limitations of Claim 1. Look fails to disclose wherein the tubing compressor comprises a base having a first surface and a movable body having a second surface, and wherein the first surface comprises at least one of a planar shape, a U-shape, and a V-shape, and wherein the second surface comprises at least one of a planar shape, a U-shape, and a V-shape. Ross discloses the tubing compressor (1506, 1556) (Ross Annotated Figs. 7A and 7B below; ¶ 0053) wherein a base (1506-2) has a first surface and a movable body (1506-1) having a second surface, and wherein the first surface comprises a planar shape and wherein the second surface comprises a U-shape (wherein distal section 1518 is u-shaped).
	In the present case, it would have been an obvious matter of design choice to have modified the tubing compressor of Look in view of Ross to comprise a base having a first surface and a movable body having a second surface, and wherein the first surface comprises at least one of a planar shape, a U-shape, and a V-shape, and wherein the second surface comprises at least one of a planar shape, a U-shape, and a V-shape since applicant has not disclosed that having "at least one of a planar shape, a U-shape, and a V-shape" of the first In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

    PNG
    media_image1.png
    983
    688
    media_image1.png
    Greyscale


Re Claim 14, Look in view of Ross disclose all of the limitations of Claim 1. Look does not disclose wherein the activation interface is configured to activate the tubing compressor by sending an electrical signal. Ross discloses wherein the activation interface (112) is configured to activate the tubing compressor (1506, 1556) by sending an electrical signal wherein an electrical signal can be communicated from a hands-free foot pedal (Ross ¶ 0047-0060 - solenoid). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the activation interface of Look in view of Ross to be activate the tubing compressor by sending an electrical signal as disclosed by Ross wherein an electrical signal can be communicated from a hands-free foot pedal.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (USPGPub 2015/0327875) in view of Ross et al. (USPGPub 2016/0058614) as applied to Claim 1 above, and further in view of Chou et al. (USPGPub 2011/0034986).

Re Claim 6, Look in view of Ross disclose all of the limitations of Claim 1. Look discloses wherein the pump (26) is configured to pump pressurized fluid through the supply lumen (36) of the aspiration catheter (Look ¶ 0049-0050). However, Look in view of Ross do not disclose wherein the tubing compressor is configured to be carried by the pump. Chou discloses an aspiration catheter system (Chou Fig. 18) comprising a pump (1110, 1135, 1125) and a tubing compressor (1405) (Chou Figs. 20A-20B; ¶ 0220), wherein the tubing compressor (1405) is configured to be carried by the pump (1110, 1135, 1125) wherein such a configuration results .

Claim 18 is rejected under35 U.S.C. 103 as being unpatentable over Look et al. (USPGPub 2015/0327875) in view of Ross et al. (USPGPub 2016/0058614) as applied to Claim 4 above, and further in view of Kumar et al. (USPGPub 2008/0091061).

Re Claim 18, Look in view of Ross disclose all of the limitations of Claim 18. Look further discloses the opening (42) being in a wall which separates the supply lumen (36) and the aspiration lumen (38) (as seen in Look Fig. 3). However, Look in view of Ross do not disclose wherein the opening comprises a circumferentially -extending slit. Kumar discloses an aspiration catheter (Kumar Fig. 2) comprising an aspiration lumen (36) further comprising an opening (37) wherein the opening (37) comprises a circumferentially-extending slit in a wall (30) wherein the form of the opening is dependent on the surgical procedure needed (Kumar ¶ 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the opening in the wall which separates the supply lumen and the aspiration lumen of Look in view of Ross to be a circumferentially-extending slit as disclosed by Kumar wherein the form of the opening is dependent on the surgical procedure needed.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (USPGPub 2015/0327875) in view of Ross et al. (USPGPub 2016/0058614) as applied to Claim 4 above, and further in view of Look et al. (USPGPub 2017/0065396), hereinafter Look396.

Re Claims 19 and 20, Look in view of Ross disclose all of the limitations of Claim 1. Look further discloses a connector hydraulically coupled to the proximal end of the aspiration lumen, the connector having an interior cavity, a proximal end, and a distal end, wherein the connector includes a first side port communicating with the interior cavity of the connector and in fluid communication with the aspiration lumen of the aspiration catheter, the interior cavity of the connector having an inner surface, and wherein the first side port comprises the nearest significant interruption of the inner surface to the distal end of the connector; and wherein the connector further includes a second side port, in fluid communication with the supply lumen, the second side port located proximal to the first side port.
	Look396 discloses an aspiration catheter (Look396 Fig. 38) comprising a connector (4244, 4254) hydraulically coupled to the proximal end of the aspiration lumen (Look396 ¶ 0100), the connector having an interior cavity, a proximal end, and a distal end, wherein the connector includes a first side port (4262) communicating with the interior cavity of the connector (4244, 4254) and in fluid communication with the aspiration lumen of the aspiration catheter (Look ¶ 0100 - “side port 4262 of y-connector 4244 may additionally be configured to be coupled to a vacuum source 4270”), the interior cavity of the connector having an inner 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the system of Look in view of Ross to comprise a connector hydraulically coupled to the proximal end of the aspiration lumen, the connector having an interior cavity, a proximal end, and a distal end, wherein the connector includes a first side port communicating with the interior cavity of the connector and in fluid communication with the aspiration lumen of the aspiration catheter, the interior cavity of the connector having an inner surface, and wherein the first side port comprises the nearest significant interruption of the inner surface to the distal end of the connector; and wherein the connector further includes a second side port, in fluid communication with the supply lumen, the second side port located proximal to the first side port as disclosed by Look396, wherein the two side ports are configured for additional vacuum or fluid supply.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. In the middle of Page 6 of the response, applicant argues Look in view of Ross fails 
A vacuum line 56, connected to the vacuum source 22, may be connected to a pressure sensor 58. If the vacuum of the vacuum source 22 is low (i.e. the absolute value pressure has decreased) or if a leak is detected in the vacuum line 56, the control board 50 disables the pump 26 until the problem is corrected. The pressure sensor 58 may also be part of a safety circuit 60 that will not allow the pump 26 to run if a vacuum is not present. Thereby, a comprehensive safety system 62, including the safety circuit 60, the pressure sensor 64 and/or the 
Applicant then turns to secondary reference Ross to argue that Ross fails to disclose the activation interface being used to activate or deactivate a pump and used to activate the tubing compressor. As stated above, the limitation directed to the activation interface being used to activate or deactivate the pump is taught by primary reference Look at PGPub paragraphs 0049-0050. With regard to the activation interface used to activate the tubing compressor, Ross discloses a control console 112 which is configured to activate or deactivate a vacuum pulsing device (Ross ¶ 0047). Ross paragraph 0053 goes into detail as to how the pulsing device works by “pinching off the flow path through the aspiration tube.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                   

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                  
03/25/2022